PER CURIAM.
During the course of the trial of this cause, counsel for appellee stipulated that appellee was not claiming any title to that half of Park Drive as platted immediately adjacent to appellant’s maintenance yard in Bonaire Heights. The trial court therefore erred m quieting title to that half of Park Drive in favor of appellee.
The cause is remanded with direction to the trial court to modify its judgment to exclude the one-half of Park Drive as platted, which abuts and adjoins appellant’s maintenance yard, commencing with De-Leon Avenue and running northwesterly to the mid-point of the intersection of Park Drive and Bonaire Drive, as formerly platted. Otherwise, the judgment appealed is
Affirmed.
HOBSON, Acting C. J., BOARDMAN, J., and SCHWARTZ, ALAN R., Associate Judge, concur.